ny

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified). : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy, (For Offenses Committed On or After November 1, 1987)

Dagoberto Hernandez-Mendoza Case Number: 3:19-mj-24624

Michael Anthony Hernandez

Defendant's Attorney

 

REGISTRATION NO. 92150298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

(] was found guilty to count(s)

 

 

 

 

 

 

 

 

 

after a plea of not guilty. Pat De bistinel COUaT
Accordingly, the defendant is adjudged guilty of such count(s), whi fhvolve the following oilers : ,
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Oo The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned for a term of: ;

 

TIME SERVED | CO days

x] Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. ;

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT 18 ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 17, 2019
Date of Imposition of Sentence

fo SSG
Received / be ye
BUSM

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

ne

Cletk’s Office Copy oo 3:19-mj-24624

 

 
